   Case 1:20-cv-00103-RDM Document 33-1 Filed 07/17/20 Page 1 of 27




            FG LA LLC
PRECONSTRUCTION PROJECTS
               2020 Activites Summary




                                                                      1
                           Case 1:20-cv-00103-RDM Document 33-1 Filed 07/17/20 Page 2 of 27
                                ■ Testing in approximately 325 remaining locations

SOIL                               – A 2 - 6 inch hole is drilled or pushed to varying depths
                                   – Samples taken from the holes are sent offsite for testing
TESTING                            – Instrumentation may be placed in ground or the boring hole to
                                       provide additional soil measurements and data
                                   – Once samples are taken and other data collected, the boring hole
                                       is immediately backfilled with the removed material and a clay
                                       grout.
DESCRIPTION OF SOIL             ■ All work is done by ATV and Track-mounted equipment with minimal
TESTING SCOPE & SCHEDULE          ground disturbance
                                ■ Previously, FG instructed crews to avoid any work within permitted
                                  jurisdictional wetlands and non-wetland waters until September 2020.
                                  We are delaying work in 45 locations.
                                    – 9 locations within jurisdictional wetlands, comprising an
                                        approximate total of 2 square feet.
                                    – Locations within non-wetland waters (field ditches) are likely to be
                                        completed outside the ditch and not impact jurisdictional features.
                                    – Future soil testing work in the borrow pits will be completed by
                                        floating rigs.
                                ■ Crews will move from location to location and plan to finish by the end of
                                  2020.
                                                                                                       2
                      Case 1:20-cv-00103-RDM Document 33-1 Filed 07/17/20 Page 3 of 27




SOIL                                                          ATV DRILLING RIG
TESTING

REPRESENTATIVE SITE
PHOTOGRAPHS




                                                                                         3
                      Case 1:20-cv-00103-RDM Document 33-1 Filed 07/17/20 Page 4 of 27




SOIL                                                         TRACK MOUNTED RIG


TESTING

REPRESENTATIVE SITE
PHOTOGRAPHS




                                                                                         4
                      Case 1:20-cv-00103-RDM Document 33-1 Filed 07/17/20 Page 5 of 27

                                                REPRESENTATIVE FLOATING RIGS FOR FUTURE

SOIL                                              SOIL TESTING IN EXISTING BORROW PITS


TESTING

REPRESENTATIVE SITE
PHOTOGRAPHS




                                                                                          5
                Case 1:20-cv-00103-RDM Document 33-1 Filed 07/17/20 Page 6 of 27

                     ■ 97% of the work will be in non-jurisdictional areas.
SOIL                 ■ Approximately two square feet of impact in nine locations within
                       jurisdictional wetlands – which have already been offset with
TESTING                mitigation credits.
                     ■ No impacts to Buena Visa, Acadia, or Anomalies
                     ■ Testing in jurisdictional wetlands and non-wetland waters delayed
                       until September
PROJECT RECAP
                        – The rigs used for such testing do not disturb the waters
                             themselves




                                                                                          6
SOIL     TESTING
                       Case 1:20-cv-00103-RDM Document 33-1 Filed 07/17/20 Page 7 of 27



MAP OF SOIL TESTING ACTIVITIES




                                                                                          7
                         Case 1:20-cv-00103-RDM Document 33-1 Filed 07/17/20 Page 8 of 27



UTILITY                       ■    In order to avoid future unintended impacts to utilities which serve the surrounding community and eliminate overhead utility
                                   conflicts, FG is funding the relocation of several services:


RELOCATION
                                     –      Entergy power lines (By Entergy Contractors)
                                             ■      Approximately 2,700 linear feet of conduit relocation from overhead to subsurface across the Sunshine Property frontage
                                                    along LA Hwy 18.
                                             ■      Will utilize directional bore and open trench construction methods
                                             ■      Began 7/13/20 and is expected to end 8/24/20
                                     –      AT&T fiber optic (By AT&T Contractors)
                                             ■      Approximately 5,000 linear feet of subsurface conduit relocation from Lapice Road to the eastern Sunshine Property
                                                    boundary along LA Hwy 18.
                                             ■      Will utilize directional bore and open trench construction methods
                                             ■      Expected to mobilize 7/20/20 or later with a duration of three weeks
DESCRIPTION OF UTILITY               –      COX Telecommunications (By COX Contractors)
RELOCATION SCOPE &                           ■      Approximately 2,700 linear feet of conduit relocation from overhead to subsurface across the Sunshine Property frontage
                                                    along LA Hwy 18.
SCHEDULE                                     ■      Will utilize directional bore and open trench construction methods
                                             ■      Expected to mobilize 7/20/20 or later with a duration of three weeks
                                     –      RTC Telecommunications (By RTC Contractors)
                                             ■      Approximately 2,700 linear feet of conduit relocation from overhead to subsurface across the Sunshine Property frontage
                                                    along LA Hwy 18.
                                             ■      Will utilize directional bore and open trench construction methods
                                             ■      Expected to mobilize 7/20/20 or later with a duration of three weeks
                                     –      Waterline Relocations (By FG Contractors)
                                             ■      Approximately 2,700 linear feet each of replacement of two public waterlines (5,400 linear feet total) to prevent potential
                                                    damage to the existing brittle pipes.
                                             ■      Will utilize directional bore and open trench construction methods.
                                             ■      Scheduled for prior to end of 2020

                              ■    No impacts to jurisdictional wetlands or non-wetland waters within utility relocation scopes.
                              ■    None of this work takes place on the levee. All work is on the southern side of Highway 18 with the exception of a portion of
                                   AT&T’s work.


                                                                                                                                                                       8
               Case 1:20-cv-00103-RDM Document 33-1 Filed 07/17/20 Page 9 of 27
                                                    UTILITY
UTILITY                                        RELOCATIONS ALONG
                                                  HIGHWAY 18
RELOCATION



VICINITY MAP




                                                                                  9
UTILITY         RELOCATIONS
                   Case 1:20-cv-00103-RDM Document 33-1 Filed 07/17/20 Page 10 of 27



MAP OF UTILITY RELOCATION ACTIVITIES




                                                                                       10
                      Case 1:20-cv-00103-RDM Document 33-1 Filed 07/17/20 Page 11 of 27




UTILITY                                               DIRECTIONAL DRILLING RIG FOR
                                                          ELECTRICAL CONDUIT
RELOCATIONS


REPRESENTATIVE SITE
PHOTOGRAPHS




                                                                                          11
                Case 1:20-cv-00103-RDM Document 33-1 Filed 07/17/20 Page 12 of 27

                      ■ No impacts to jurisdictional wetlands
UTILITY               ■ No impacts to Buena Vista, Acadia, or Anomaly areas.
RELOCATIONS
                      ■ No impacts to jurisdictional non-wetland waters
                      ■ No work on the levee.



PROJECT RECAP




                                                                                    12
                         Case 1:20-cv-00103-RDM Document 33-1 Filed 07/17/20 Page 13 of 27



HIGHWAY 3127              ■    FG partnered with local and state officials to implement traffic improvement solutions for
                               Highway 3127.
EXPANSION                 ■    Expansion of the highway includes typical road construction activities including excavation,
                               grading, drainage installation, material import and placement, pavement, striping, etc. to
                               support:
                                 – Construction of two new travel lanes along the FG property frontage to provide two
                                     westbound and two eastbound travel lanes. Taper transitions extend beyond the
                                     extents of FG’s property within the LADOTD right-of-way.
                                 – Construction of turn lanes, acceleration lanes, and U-turn locations along the length
                                     of the widening.
DESCRIPTION OF HIGHWAY           – Installation of drainage infrastructure.
EXPANSION SCOPE
                          ■    Construction began 6/29/2020 and is scheduled to last approximately 6 months.
                          ■    Impacts include approximately 18,000 linear feet of ditches (non-wetland waters) that will
                               be cleared of vegetation then swept and graded. These impacts were included in the
                               USACE permit.
                                 – Roadside ditches which are occasionally maintained by DOTD by spraying of
                                     herbicides.
                                 – Sweeping includes removal of vegetation and siltation.
                                 – Sweeping will improve drainage in the area.
                                 – Ditch clearing and sweeping work has begun and will likely be complete in July.
                                 – Maintenance of existing drainage infrastructure can be exempt from Section 404
                                     permitting, but FG did include these impacts in its permit.
                          ■    Tree and brush clearing of ditches has been completed on 17,300 linear feet of these
                               ditches.
                                                                                                                    13
               Case 1:20-cv-00103-RDM Document 33-1 Filed 07/17/20 Page 14 of 27



HIGHWAY 3127
EXPANSION



VICINITY MAP




                     HIGHWAY 3127
                       WIDENING




                                                                                   14
HIGHWAY           3127      EXPANSION
               Case 1:20-cv-00103-RDM Document 33-1 Filed 07/17/20 Page 15 of 27



MAP OF HIGHWAY WITH WETLANDS




                                                                                   15
                      Case 1:20-cv-00103-RDM Document 33-1 Filed 07/17/20 Page 16 of 27



HIGHWAY 3127
EXPANSION
                         INSTALLATION OF MEDIAN
                                CULVERTS



REPRESENTATIVE SITE
PHOTOGRAPHS




                          EXCAVATION OF PREVIOUS
                         SURCHARGE MATERIAL FOR
                             USE AS BACKFILL




                                                                                          16
                      Case 1:20-cv-00103-RDM Document 33-1 Filed 07/17/20 Page 17 of 27



HIGHWAY 3127
EXPANSION



REPRESENTATIVE SITE           STORMWATER BMPs
PHOTOGRAPHS                    INSTALLED ONSITE




                                                                                          17
                Case 1:20-cv-00103-RDM Document 33-1 Filed 07/17/20 Page 18 of 27



HIGHWAY 3127     ■ No jurisdictional wetland impacts.
EXPANSION        ■ No impacts to Buena Vista, Acadia, or the Anomaly sites.
                 ■ Impacts to non-wetland waters include sweeping and clearing of
                   vegetation from 18,000 linear feet of ditches.
                 ■ Clearing of vegetation from 17,300 linear feet of ditches has been
                   accomplished to date.
PROJECT RECAP
                 ■ Once clearing is complete, the 18,000 linear feet of ditches will be
                   swept.




                                                                                          18
                             Case 1:20-cv-00103-RDM Document 33-1 Filed 07/17/20 Page 19 of 27



REMOVAL OF                     ■ Project is the removal of a portion (+/- 1500 linear feet) of an
FLORIDA GAS                      abandoned gas pipeline.
PIPELINE                       ■ No impact to jurisdictional wetlands.
                               ■ Impacts will be approximately 30 linear feet of non-wetland other
                                 waters.
                                  – Even these impacts will be temporary.
DESCRIPTION OF FLORIDA GAS
PIPELINE SCOPE
                                  – The ditch bottom may be excavated to remove the existing
                                     pipeline, however, the ground will be returned to existing grade
                                     following pipeline removal and vegetation will be established.
                               ■ The project is scheduled to commence in late July and be complete
                                 within 2 weeks.




                                                                                                    19
                 Case 1:20-cv-00103-RDM Document 33-1 Filed 07/17/20 Page 20 of 27



REMOVAL OF
FLORIDA GAS
PIPELINE


  VICINITY MAP


                                                                                        FLORIDA GAS
                                                                                     PIPELINE REMOVAL




                                                                                                        20
REMOVAL        OF FLORIDA GAS PIPELINE
            Case 1:20-cv-00103-RDM Document 33-1 Filed 07/17/20 Page 21 of 27



MAP OF PROJECT




                                                                                21
                Case 1:20-cv-00103-RDM Document 33-1 Filed 07/17/20 Page 22 of 27



REMOVAL OF            ■ No jurisdictional wetland impacts.
FLORIDA GAS           ■ No impacts to Buena Vista, Acadia, or the Anomaly Areas.
PIPELINE              ■ Temporary impacts are to approximately 30 linear feet (or 0.02
                        acres) of non-wetland waters (field ditch).


PROJECT RECAP




                                                                                         22
                           Case 1:20-cv-00103-RDM Document 33-1 Filed 07/17/20 Page 23 of 27



TEST PILES                   ■ Project consists of driving monument piles (for location and elevation
                               reference) and test piles (to determine load support).
                             ■ There are six monument pile locations, all situated along the perimeter
                               of the project site.
                             ■ There are nine test pile locations.
                             ■ Equipment that can be expected onsite:
DESCRIPTION OF TEST PILE
SCOPE                           – Crawler Cranes, Crane Leads, Hammer, Spotter, Sea Can,
                                   Excavator (for moving piles and matting), UTV, bulldozer (for
                                   leveling cane rows)
                                – Timber mats are laid out to reduce ground impact of equipment
                                   onsite
                             ■ There are no impacts to jurisdictional wetlands as a result of this work.
                             ■ Impacts to jurisdictional non-wetland other waters are minimal and
                               temporary.



                                                                                                   23
                        Case 1:20-cv-00103-RDM Document 33-1 Filed 07/17/20 Page 24 of 27



TEST PILES                           Test and
                                   Monument Pile
                                                                                     Schedule
                                                                                                                              Status
                                       Sites                     Driving                            Testing
                                    (1): PLT-1, PLT-2    Driving 8/25/20 to 8/28/20        Testing 9/25/20 to 10/14/20            -

                                    (2): PLT-3, PLT-4    Driving 8/20/20 to 8/25/20         Testing 9/14/20 to 9/28/20            -

                                    (3): PLT-5, PLT-6    Driving 8/7/20 to 8/11/20          Testing 8/31/20 to 9/16/20            -

                                    (4): PLT-7, PLT-8    Driving 7/31/20 to 8/4/20          Testing 8/19/20 to 9/1/20             -

                                    (5); PLT-9, PLT-10   Drving 7/23/20 to 7/28/20          Testing 8/7/20 to 8/21/20             -

SEQUENCE AND SCHEDULE              (6); PLT-11, PLT-12   Driving 7/15/20 to 7/20/20         Testing 7/27/20 to 8/10/20
                                                                                                                         (Partail Driving was
                                                                                                                             complete )
                                   (7): PLT-13, PLT-14   Driving 9/25/20 to 10/1/20        Testing 10/9/20 to 10/23/20
                                   (8): PLT-15 (Timber
                                                            9/22/20 to 9/25/20                         NA                         -
                                           Pile)
                                   (9): PLT-16, PLT-17   Driving 10/1/20 to 10/7/20        Testing 10/21/20 to 11/4/20            -

                                   (10): Monument 1         Installed on 7/14/20                       NA                   (completed )

                                   (11): Monument 2          8/28/20 to 9/7/20                         NA                         -

                                   (12): Monument 3         10/7/20 to 10/14/20                        NA                         -

                                   (13): Monument 4         9/18/20 to 9/22/20                         NA                         -

                                   (14): Monument 5         9/11/20 to 9/17/20                         NA                         -

                                   (15): Monument 6         8/17/20 to 8/20/20                         NA                         -




                                                                                                                                                24
TEST      PILES
                  Case 1:20-cv-00103-RDM Document 33-1 Filed 07/17/20 Page 25 of 27



MAP OF PROJECT




                                                                                      25
                      Case 1:20-cv-00103-RDM Document 33-1 Filed 07/17/20 Page 26 of 27



TEST PILES
                              ERECTION OF CRANE, LEADS, AND                               CONCRETE PILES
                              HAMMER FOR TEST PILE DRIVING




REPRESENTATIVE SITE
PHOTOGRAPHS




                                                                                                           26
             Case 1:20-cv-00103-RDM Document 33-1 Filed 07/17/20 Page 27 of 27



TEST PILES     ■ No jurisdictional wetland impacts.
               ■ No impacts to Buena Vista, Acadia, or the Anomaly sites.
                  – Work in the vicinity of the perimeter of Acadia site
                  – Work in the vicinity of Acadia site perimeter is scheduled for late
                      August
                  – Acadia perimeter is flagged to avoid work crossing into site.
RECAP
               ■ Impacts are only to non-wetland other waters as necessary to place
                 temporary culverts for site access.




                                                                                    27
